YELVERTON, Judge.
For the reasons given in Maxwell v. State, through the Department of Transportation & Development, 499 So.2d 681 (La.App. 3rd Cir.1986), the judgment of the trial court finding the deceased 70 percent at fault and the state 30 percent at fault in causing the accident is affirmed. Also, the judgment awarding (1) Sheila Maxwell, as tutrix of the minor child Donald, the sum of $30,000; (2) Jack Maxwell, Jr. the sum of $9,000; and, (3) Shelly Maxwell the sum of $9,000 is affirmed. Half the appellate costs shall be paid by plaintiffs and half by defendant.
AFFIRMED.